OPINION — AG — (1) SINCE NEITHER 74 O.S. 1961 212 [74-212] NOR 19 O.S. 1961 171 [19-171], CITED BY YOU, SPECIFICALLY REFER TO COUNTY OWNED HOSPITALS OR TO THE AUDITING BY THE STATE EXAMINER AND INSPECTOR OF THE BOOKS, RECORDS OR ACCOUNTS THEREOF, AND SINCE 19 O.S. 1961 794 [19-794], HERETOFORE QUOTED, IS NOT ONLY A LATER LEGISLATIVE ENACTMENT BUT SPECIFICALLY PROVIDES IN ITS UNDERSCORED PROVISIONS THAT "IN ADDITION TO OR IN LIEU OF" THE ANNUAL AUDITS OF COUNTY OWNED HOSPITALS BY "INDEPENDENT" ACCOUNTANTS UNDER AUTHORITY OF THE PRECEDING PROVISIONS OF SAID SECTION, IT HAS BEEN THE DUTY EFFECTIVE DATE OF SECTION, IT HAS BEEN THE DUTY OF THE STATE EXAMINER AND INSPECTOR SINCE AUGUST 7, 1961, THE EFFECTIVE DATE OF SECTION 794, SUPRA, WHEN REQUESTED OR DIRECTED AS SET FORTH IN SAID UNDERSCORED PROVISIONS," TO AUDIT, FOR THE PRECEDING CALENDAR YEAR, THE BOOKS AND RECORDS", OF EACH COUNTY OWNED HOSPITAL IN THE STATE, AND SINCE SAID DATE THE STATE EXAMINER AND INSPECTOR HAS NOT BEEN AUTHORIZED TO AUDIT THE BOOKS, RECORDS OR ACCOUNTS OF COUNTY OWNED HOSPITALS UNDER THE PROVISIONS OF 74 O.S. 1961 212 [74-212] AND/OR 19 O.S. 1961 171 [19-171], CITED IN SAID OCT. 13, 1954 OPINION NO. OF THE ATTORNEY GENERAL. (2) WHERE SUCH AUDIT IS MADE PURSUANT TO REQUEST OF THE BOARD OF COUNTY COMMISSIONERS, OR UPON REQUEST OF THE GOVERNOR, AS PROVIDED IN 19 O.S. 1961 794 [19-794], THE EXPENSE MAY NOT THEREOF BE PAID FROM THE COUNTY HOSPITAL FUND. CITE: 62 O.S. 1961 331 [62-331], 74 O.S. 1961 212 [74-212] (FRED HANSEN)